internal_revenue_service department of the tree o index nos washington dc contact person telephone number in reference to t ep ra t3 id date ate my legend taxpayer a taxpayer b ira ira date date date date date court c county d state eb sum sum sum sum dear ms this is in response to the letter written on your behalf by your authorized representative in which you through your authorized representative request several letter rulings under sec_408 internal_revenue_code ruling_request the following facts and representations support your the of taxpayer a whose date of birth was date died on date prior to attaining age taxpayer a was survived by his wife taxpayer b page at his death taxpayer a owned two individual_retirement_arrangements iras ira and ira taxpayer a’s estate is the beneficiary of iras i and taxpayer a’s last will and testament dated date and a codicil thereto dated date were properly admitted to probate in court c county d a court of competent jurisdiction taxpayer b was named the sole executrix of the estate of taxpayer a by letters testamentary dated date taxpayer a’s last will and testament at article third provides for a bequest to taxpayer a’s issue partially outright and partially in trust article third of taxpayer a’s will also provides in pertinent part that should the residual amount under article fifth of taxpayer a’s will be less than the value of the spousal right of election under the laws of state e result of the article third bequest the article third bequest shall be reduced accordingly to permit the residual bequest under article fifth to equal the spousal right of election as a taxpayer a’s will at article fifth provides that taxpayer a’s residual estate shall be paid outright to taxpayer b his surviving_spouse taxpayer a’s will at article seventh names taxpayer b the sole executrix of taxpayer a's estate taxpayer a’s will at article eighth permits the executrix of his estate to make distributions upon any division of his estate in cash or in_kind the value of taxpayer a’s ira at his date of death was sum the value of his ira which exceeds sum article fifth of taxpayer a’s last will and testament at his date of death was sum the amount necessary to fund the residuary bequest under their total valve was sum taxpayer b as executrix of taxpayer a’s estate intends to request distributions from ira sec_1 and which distributions will total sum amounts distributed will then be paid to taxpayer b of taxpayer a’s estate into an ira set up and maintained in her name days of the date on which the distributions are made from ira sec_1 and to taxpayer a’s estate taxpayer b will then roll over the amounts distributed the rollover will occur within the residuary beneficiary the based on the above facts and representations you through your authorized representative request the following letter rulings the portion of ira sec_1 and that are distributed to taxpayer a’s estate and subsequently paid to taxpayer b as residuary beneficiary of taxpayer a’s estate pursuant to article fifth of taxpayer a’s last will and testament do not represent inherited iras within the meaning of code sec_408 with respect to taxpayer b and that pursuant to code sec_408 taxpayer b is not required to include in income for federal_income_tax purposes for the year in which distributed any amounts distributed from ira sec_1 and to the executrix of taxpayer a’s estate who then pays them to r als page as the residual beneficiary of taxpayer a’s estate to the taxpayer b extent taxpayer b rolls them over into an ira set up and maintained in her name within days of the date on which the amounts were distributed to the executrix of taxpayer a’s estate with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of income by the payee or distributee as the case may be under sec_72 an individual_retirement_plan shall be included in gross in the manner provided code sec_408 d provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 a and d b code sec_408 d a i provides that sec_408 does not an ira to the individual for apply to any amount_paid or distributed out of whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 c i provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as purposes of determining whether any other amount is a rollover_contribution an ira for code sec_408 c ii provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual pursuant to code sec_408 proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira a surviving_spouse who acquires ira c ii thus sec_1_408-8 of the proposed income_tax regulations q a a-4 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account surviving_spouse makes such an election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 a rather than those of sec_401 pertinent part that an election will be considered to have been made by a surviving_spouse if either of the following occurs in the account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 a i into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 b to the account or annuity to which the surviving_spouse has rolled such amounts any additional_amounts are contributed to the account or q a a-4 further provides in any required amounts or if a alo page as described in over the distribution_requirements of sec_401 result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained above which are subject or deemed to be subject_to the q a a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat an ira of her deceased spouse as her own q a a-4 lists actions by which a surviving_spouse makes said election however q a a-4 does not provide the exclusive methods by which a surviving_spouse so elects generally if the proceeds of a decedent's ira are payable to an estate and are paid to the executrix of the estate who then pays them to the decedent’s surviving_spouse said surviving_spouse shall be treated as having received the ira proceeds from the estate and not from the decedent accordingly such surviving_spouse generally shall not be eligible to roll over or have transferred said distributed ira proceeds into her own ira however the general_rule will not apply in a case where the surviving_spouse is the sole executrix of the decedent’s estate with the sole authority to allocate assets among beneficiaries and the surviving_spouse is also the residuary beneficiary of the decedent’s estate in this case taxpayer b is the sole executrix of taxpayer a's estate is also the residuary beneficiary of taxpayer a’s estate with the authority to allocate estate assets among estate beneficiaries taxpayer b bis entitled as residuary beneficiary of taxpayer a’s estate to estate assets totaling sum allocate assets remaining in ira sec_1 and totaling sum residuary beneficiary of taxpayer a’s estate said ira and assets will then be paid to taxpayer b as residuary beneficiary of taxpayer a’s estate who will then roll said ira assets into an ira set up and maintained in her name on which they were paid to taxpayer a’s estate service will not apply the general_rule set forth above as executrix of taxpayer a’s estate taxpayer b will as the rollover will occur no later than the sixtieth day following the day under this set of facts the to taxpayer b taxpayer thus with respect to your ruling requests the service concludes as follows the portion of ira sec_1 and that are distributed to taxpayer a's estate and subsequently paid to taxpayer b beneficiary of taxpayer a’s estate pursuant to article fifth of taxpayer a’s last will and testament do not represent inherited iras within the meaning of code sec_408 with respect to taxpayer b and as residuary that pursuant to code sec_408 taxpayer b required to include in income for federal_income_tax purposes for the year in which distributed any amounts distributed from ira sec_1 and to the executrix of taxpayer a's estate who then pays them to taxpayer b as the residual beneficiary of taxpayer a’s estate to the extent taxpayer b rolls them over into an ira set up and maintained in her name within days of the date on which the is not o page amounts were distributed to the executrix of taxpayer a’s estate this ruling letter is based on the assumption that ira sec_1 and referenced herein either have complied or will comply with the requirements of code sec_408 at all times relevant thereto taxpayer b’s rollover ira will comply with the requirements of code sec_408 at all times relevant thereto it also assumes that this ruling is directed solely to the taxpayer who requested it sec_6110 precedent of the code provides that it may not be used or cited by others as pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your authorized representative sincerely yours france bow frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 ool y
